Citation Nr: 1747324	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  09-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for herpes.

2.  Entitlement to specially adapted housing.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service with the United States Marine Corps from October 1977 to June 1985, and he has additional time served with the Army National Guard from March 1986 to September 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in July 2012.  

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's herpes is related to active duty service.

2.  The evidence is in relative equipoise as to whether the Veteran's hepatitis C is related to active duty service.  

3.  The probative, competent evidence is against a finding that the Veteran's gastrointestestinal disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for herpes have not been met.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

2.  In giving the Veteran the benefit of the doubt, the Board finds that the criteria for entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 

3.  The criteria for entitlement to service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Herpes

The Veteran asserts that he has had herpes since active duty service.  Specifically, he reported having lesions on the penis since 1978, and that they were misdiagnosed as a rash at the time.  He reported that this was one of the reasons he required surgery in 1978, and that the military did not have adequate testing to diagnose herpes while he was in active duty service.  

As it pertains to a current disability, the Veteran was diagnosed with herpes simplex of the genitalia in 2007.  Therefore, he has a current disability for service connection purposes.

As it pertains to an in-service event or injury, the Veteran reported having a sore on the penis in November 1978, and he had a swollen bump on the right inguinal region.  The inguinal node was aspirated at that time, and the Veteran's testing revealed gram negative organisms in clusters resembling H. Ducreyi infection; he was diagnosed with cancroid.  In 1978 and 1979 the Veteran was evaluated for a rash in the thigh and stomach, but not the genitals.  The Veteran was diagnosed with a fungal rash, and herpes was ruled out at that time.  The Veteran was treated for a rash in the neck, trunk, and extremities in 2006, but he was not diagnosed with herpes simplex progenitalis until 2007.

As it pertains to a nexus between the Veteran's current disability and active duty service, the evidence is negative to the Veteran's claim.  In November 2012 the Veteran underwent VA examination in connection with his claim, at which time he reported being diagnosed with herpes in 1978.  He reported having chronic outbreaks on the penis which were mostly controlled by medication.  He asserted that he has constant penile pain and that his right groin is tender to the touch.  After reviewing the Veteran's file the VA examiner noted that the Veteran had a lymph node infection in 1978 that was treated with aspiration and medication, and that the Veteran recovered within one month.  

The VA examiner ultimately opined that it was less likely than not that the Veteran's herpes was not related to active duty service.  In making this finding the VA examiner noted that the Veteran had penile lesions during service, but that there was no evidence of treatment for herpes at that time.  He indicated that herpes was not diagnosed along with the cancroid diagnosis, although herpes was often associated with cancroid.  The VA examiner observed that herpes was specifically ruled out in 1980 and the Veteran was instead diagnosed with a fungal rash.  

The Board affords great weight to the VA examiner's opinion because it is based on a review of the Veteran's lay statements, the claims file, and a physical examination.  Although the Veteran had penile lesions in 1978, there is no evidence of any recurrence of symptoms; he seemed to recover from the groin aspiration within one month.  There was no evidence of any symptoms at separation.  While the Veteran was not specifically tested and diagnosed with herpes in 1978, that diagnosis was ruled out in 1980.  He was ultimately not diagnosed with herpes until 2007, more than 20 years after separation from service.  It appears as though the Veteran has had rashes on the body several times during and after service, but there is no evidence that these rashes were herpes until his 2007 diagnosis.  

The Board finds that the Veteran is competent to describe the symptoms he perceives, but that he is not able to render an opinion as to the etiology of his disability and whether it is related to service.  As a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The diagnosis and etiology of herpes require medical expertise to determine, which suggests his opinion as to when his herpes began is not competent medical evidence.  Ultimately, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Hepatitis C

The Veteran asserts that he has hepatitis C that he contracted during service.  He reported that during service he had consistently high liver function tests along with symptoms of headache, nausea, muscle ache, fatigue, and diarrhea.  He asserted that he received a possible diagnosis of hepatitis C during service but then it was not reported at separation as it was promised to be.  He believes he contracted hepatitis C through a tattoo, tonsillectomy, or through the drinking water at Camp Lejeune.  

As it pertains to a current diagnosis, the Veteran has carried the diagnosis of chronic hepatitis C based on laboratory testing.  Therefore, the Board finds that there is a current disability for service connection purposes.

As it pertains to an in-service event or injury, the evidence shows that the Veteran had an elevated liver function test in September 1982, and he was referred to a specialist.  The following month his liver function was elevated and the treatment provider indicated that he might need a liver scan.  The Veteran also reported having symptoms of fever, nausea, loss of appetite, and vomiting, which was noted intermittently throughout the record.  Therefore, the Board finds that there was an in-service event or injury for service connection purposes.

As it pertains to a nexus between active duty service and the Veteran's current disability, there are conflicting opinions.  However, with conflicting opinions the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).  

In September 2006 the Veteran's treating physician wrote a statement indicating that the Veteran had no other risk factors for liver disease other than multiple injections, tattoos, and surgeries he received during the Gulf War.  The physician indicated that it was his belief that the Veteran acquired hepatitis C after receiving vaccinations where he was one of many veterans being vaccinated at the same time, suggesting a likelihood of unclean injectors for "herd vaccinations".  The physician pointed out that the Veteran did not have hepatitis C prior to entering the military.  

In November 2012 the Veteran underwent VA examination in connection with his claim.  The Veteran reported being tested for hepatitis C in 1982 due to symptoms of anorexia, jaundice, and fatigue for the year prior, and that he was advised to take medication but did not do so because of fear of military discharge.  The Veteran reported that he may have developed hepatitis C from the drinking water, getting a tattoo off-base, or from being given an inoculation with a bloody air gun from a previous injection.  He denied having any intravenous drug use, blood transfusions, or sexually transmitted diseases.  On physical examination the VA examiner noted that the Veteran was mildly jaundiced, and he noted that the Veteran had testing two years prior that showed an enlarged liver.  

The VA examiner opined that it was less likely than not that the Veteran's hepatitis C was related to active duty service.  In making this determination the VA examiner noted that the Veteran had a positive purified protein derivative prior to service, and that his elevated liver function test was probably related to medication for that.  The VA examiner also noted that the Veteran's hepatitis A scan was negative.  He noted that the Veteran did not receive a tattoo until after active duty service, and that he was not diagnosed with hepatitis C until May 2005.  

In viewing the totality of the evidence, the Board finds that the evidence is in relative equipoise.  The Veteran has consistently reported that his hepatitis C began during service and a treatment note from service noted an elevated liver function test.  The Veteran was referred to a specialist and a liver scan was recommended.  Although the Veteran may not have received a tattoo until after active duty service, it does not appear that he was specifically tested for hepatitis C during active duty service.  Nonetheless, he had symptoms of anorexia, abdominal pain, and jaundice during service.  Given that hepatitis C is not readily diagnosed without laboratory testing, it is not certain when his disability may have begun.  Given the varied opinions along with the Veteran's symptoms during service without diagnosis, the Board finds that the evidence is at least in relative equipoise.  Therefore, in giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection should be granted.  38 C.F.R. § 3.102.  


Irritable bowel syndrome

The Veteran asserts that his current IBS symptoms began during his active duty service and are related to his service.  

As it pertains to a current disability, the Veteran has been diagnosed with IBS and with chronic obstipation as of 1984.  Therefore, the Board finds that there is a current disability for service-connection purposes.  

As it pertains to an in-service event or injury, there are treatment notes from September 1984 that showed abdominal pain for two weeks that caused flatulence.  However, no gastrointestinal disability was noted at separation from service.  His physical examination was relatively normal and there were no examination findings pertaining to the digestion system.  The Veteran's first documented treatment for a gastrointestinal disability following service was in the early 2000's, when he had an esophagogastroduodenoscopy that showed gastritis and gastric erosions.  

As it pertains to a nexus between the Veteran's active duty service and his present disability, the Board finds that the evidence is negative to his claims.  In November 2012 the Veteran underwent VA examination in connection with his claim, and he reported that he was diagnosed with IBS in September and November 1984.  The Veteran reported at the time that his symptoms were mostly controlled with diet and medication, but that he still had regular gastric reflux.  He reported that his stomach swelled and that he had discolored stools, and that he had anal leakage with forceful coughing.  The Veteran also asserted having bloating daily and nausea up to twice per week.  The VA examiner noted the Veteran's gastrointestinal symptoms, but observed that the Veteran had chronic hepatitis that caused nausea, vomiting, and abdominal bloating that overlapped with the IBS.  At the end of the VA examination the examiner opined that it was less likely than not that the Veteran's IBS was related to active duty service.  In making this determination the VA examiner acknowledged that the Veteran had constipation and abdominal cramping during service and found that those could be related to IBS, but he noted that the Veteran had no other symptoms or treatment of IBS, such as a chronic change in stool pattern with diarrhea/constipation, mucoid stools, and defecation urgency.  

The Board affords great weight to the opinion of the VA examiner, because it is based on a review of the Veteran's claims file as well as a physical examination and interview with the Veteran.  Although the Board concedes that the Veteran currently has IBS and that he had some abdominal symptoms during service, the evidence is insufficient to show IBS or another gastrointestinal disability during service.  Indeed, his physical examination showed no gastrointestinal deficits at separation.  Moreover, the evidence is insufficient to show a chronicity of symptoms since separation from service.  His first documented treatment was in the early 2000s, approximately 15 years after separating from service.  Overall, the evidence is against a finding of a nexus between the Veteran's current disability and active duty service.

While the Veteran believes that his current gastrointestinal disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau , 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of IBS are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his gastrointestinal disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the Veteran's own opinion regarding the etiology of his current IBS is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.




ORDER

Entitlement to service connection for herpes is denied.

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for a gastrointestinal disorder, to include IBS is denied.


REMAND

Regrettably, another remand is necessary for proper development of the issue of entitlement to specially adapted housing.  A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to several factors, to include the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2016).  

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The Board previously remanded this issue in July 2012 to determine whether any of his service-connected disabilities warranted a permanent and total disability rating under 38 C.F.R. § 3.809, which would determine if he met the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing.  In November 2012 the Veteran underwent VA examination in connection with his claim, and at the time he reported that he was using a cane and back brace daily, but on physical examination the Veteran was able to ambulate without the assistance of a cane albeit with a wide-based antalgic gait.  

Since this 2012 examination the Veteran's condition has worsened and his mobility has decreased.  Notably, in July 2016 the Veteran underwent VA examination in connection with his claim, and at the time he reported that he required constant use of the back brace and regular use of both a cane and a walker.  The VA examiner opined that the Veteran was unable to ambulate without the use of a walker.  Given the objective evidence of worsening mobility, an addendum opinion is necessary to determine whether the Veteran's  current service-connected disabilities warrant a permanent and total disability rating due to any of the six requirements listed in 38 C.F.R. § 3.809, so as to determine if he meets the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing.  The VA examiner should specifically consider whether the Veteran's locomotion is precluded based on his service-connected musculoskeletal disabilities.  

Additional updated private treatment records and VA treatment records should also be obtained as necessary.  38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any updated VA treatment records for the Veteran dated from January 2016 to present as well as any outstanding private treatment records.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After all development has been completed, return the file to an appropriate VA examiner to determine whether his current service-connected disabilities result in: the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or any of the other factors listed in 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes at the normal mode of locomotion although occasional locomotion by other methods may be possible.

If these questions cannot be answered without a physical examination of the Veteran, one should be scheduled.  The VA examiner should provide a full rationale for any opinions offered.

3.  Thereafter, readjudicate the issue of entitlement to specially adapted housing.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


